Citation Nr: 1524401	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD), also claimed as digestive disorders, to include as secondary to service-connected disabilities.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).

11.  Entitlement to a higher disability rating for impairment of the right leg, residuals of epidural abscess of the thoracic spine, currently rated as 20 percent disabling.

12.  Entitlement to a higher disability rating for deformity of the vertebral body and degenerative changes of the thoracic spine as residual of epidural abscess of the thoracic spine, currently rated as 10 percent prior to March 21, 2011 and in excess of 20 percent thereafter.

(The issues of entitlement to effective dates earlier than October 17, 2003, for the awards of service connection for erectile dysfunction and impairment of the left lower extremity, and for special monthly compensation, are the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1981. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2012, the Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claim file.  

The Veteran's claim was remanded by the Board in April 2013.  While on remand, the RO awarded service connection for erectile dysfunction, special monthly compensation (SMC) for loss of use of a creative organ, and impairment of the left lower extremity.  The effective date for award of these benefits was October 17, 2013.  The Veteran perfected an appeal as to the effective dates assigned and a hearing as to the earlier effective dates for these three issues was conducted in February 2015.  Although the Veteran referenced his increased rating claim for thoracic spine disability during his February 2015 hearing, the issue was solely addressed by the undersigned Veterans Law Judge (VLJ).  Moreover, on review of the February 2015 hearing transcript, it appears that the intent of the Veteran and his representative was to keep all issues heard by different judges separate to avoid a panel decision as to these matters.  

As such, the earlier effective date issues of the grant of service connection for erectile dysfunction, SMC, and impairment of the left lower extremity are addressed in a separate decision.  The Veteran is not prejudiced in proceeding with adjudication of the issues listed on the cover page of this decision.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for stroke residuals, sleep apnea, depression, bilateral shoulder disorder, hypertension, GERD, TDIU, and increased ratings for impairment of the right leg and thoracic spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability was proximately caused by his service-connected thoracic spine disability.  

2.  The Veteran's right knee disability was proximately caused by his service-connected thoracic spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disability have been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for service connection for right knee disability have been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Factual Background and Analysis

The Veteran contends that his bilateral knee disabilities are related to his service-connected thoracic spine disability with weakness in the bilateral lower extremities.  The Veteran is in receipt of service connection for his thoracic spine disability and residual impairment of the bilateral lower extremities (rated as neurological disabilities).  For the reasons discussed below, the Board finds that service connection is warranted for his bilateral knee disabilities.  

The Veteran's in-service thoracic spine problems due to residuals of an epidural abscess of the thoracic spine were well documented.  During service he exhibited unsteady walking/gait and decreased tendon reflexes in both knees.  The Veteran was eventually discharged from the military due his thoracic spine problems and weakness of the bilateral lower extremities.  

In October 1982, the Veteran was afforded a VA examination during which he reported loss of feeling in the bilateral lower extremities with some related pain.  He currently endorsed "a lot of spasticity of the lower extremities" with prolonged walking.  After walking a half a mile, his legs became tired and painful and he would start to stumble.  Examination showed unsteadiness in his gait, and the examiner found the Veteran experienced mild, hip-flexor weakness, and abnormal gait without an assistive device.  

In May 1985, the Veteran was afforded another VA examination at which time he reported August 1983 and January 1984 surgeries in the left knee.  The examiner indicated that the Veteran had been told to curtail his participation in active sports, but continued to do so.  As a result, he has reinjured his knees-especially on the left side.  The examiner noted that the Veteran had three knee surgeries in the past two years, and continues to have problems with his balance and gait.  He wears his shoes out quickly due to foot drop (more on the right than left), and will occasionally fall when his knees buckle while going down stairs.  The examiner indicated the Veteran had mild weakness of the bilateral lower extremities with sustained clonus of the right ankle due to his T-9 laminectomy for epidural abscess.  

In November 1982, the Veteran underwent studies to determine the cause of the weakness in his bilateral lower extremities.  Nerve conduction testing showed bilateral H reflexes were slightly prolonged.

In a February 1997 private treatment record, the Veteran reported a history of bilateral knee problems.

In October 2002, the Veteran's private treatment record show known degenerative arthritis in the bilateral knees, left greater than right.  In 2006, the Veteran was diagnosed as having left knee tricompartmental degenerative joint disease and mild, right knee patellofemoral and medial compartment degenerative joint disease.  At the time of his 2006 treatment, he reported four previous surgeries on his left knee and two on his right.  He has experienced continued difficulty with walking short distances and difficulty with stairs in his home.  

In November 2007, the Veteran was afforded a VA examination of the bilateral knees, during which he reported the onset of significant knee problems in 1985.  The Veteran reported a 1984 skiing accident that resulted in an open repair of a ligament in the left knee, as well as later surgeries on the bilateral knees.  The examiner provided a negative opinion as to whether the Veteran's bilateral knee disabilities were related to his service-connected disabilities.  In reaching her conclusion, the examiner noted that the Veteran's left knee pain was caused by the 1984 skiing accident and his right knee problems were related to significant weight gain.  She found the Veteran's reports of falls leading to bilateral knee problems were unconvincing as he had normal muscle bulk and strength, as well as post-service trauma to the joints that were unrelated to any falls.  

In January 2009, the Veteran's private physician provided an opinion with respect to the Veteran's claimed bilateral knee disabilities.  The physician reviewed the Veteran's claims file and reviewed all private records associated with his treatment.  He opined that the Veteran's degenerative arthritis of the bilateral knees is as likely as not aggravated by his service-connected epidural abscess residuals.  In reaching this conclusion, the physician indicated that following the epidural abscess, the Veteran had a severe, unsteady gait, and experienced multiple falls that caused further chronic pain and degeneration in the bilateral knees.  Although the physician initially offered a favorable opinion only in terms of aggravation, the physician ultimately concluded that the service-connected epidural abscess residuals were the "root cause" of his knee problems.

In October 2013 the Veteran was afforded another VA examination for an opinion as to the etiology of his bilateral knee disability.  The examiner opined that the Veteran's bilateral knee disability was less likely than not caused or aggravated by his service-connected residuals of epidural abscess of the thoracic spine.  She provided a detailed rationale for her negative opinion.  

The Board finds that both the Veteran's treating physician and the VA examiners are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  Although the Veteran had post-service injuries to his knees, the Board finds the medical records and examinations soon after his discharge from service compelling.  They show his complaints of bilateral lower extremity weakness, unsteady gait, and pain.  Some of these records also note the Veteran's complaints of falls and the suggestion by his treating physicians to not participate in physical activities due to the weakness in his lower extremities.  The Board assigns both the positive and negative opinions equal weight. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for right and left knee disabilities is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left knee disability is granted.

Service connection for right knee disability is granted.  


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's service connection claims for stroke residuals, sleep apnea, depression, bilateral shoulder disorder, hypertension, GERD; claim for TDIU, and increased ratings for impairment of the right leg and thoracic spine disability.  

First, the Board notes that in May 2012, the Veteran's representative submitted a disc from the Social Security Administration (SSA) containing the Veteran's records.  It appears that the disc is not presently associated with the claims file.  The envelope that contained the disc is attached to the claims file, but is empty.  It does not appear that any SSA records were scanned or associated with the Veteran's electronic files.  In addition to the reasons noted below, the claim must be remanded to obtain these SSA records.  

Service Connection

In light of the grant of service connection for bilateral knee disabilities noted above, the Board finds that new opinions must be obtained to properly decide the service-connection claims for stroke residuals, sleep apnea, depression, bilateral shoulder disorder, hypertension, and GERD-all claimed as secondary to service-connected disabilities of the thoracic spine and disabilities of the lower extremities.  

The Veteran has consistently contended that his thoracic spine disability and disabilities of the bilateral lower extremities have caused him to be less active, which caused his obesity, which eventually caused his stroke residuals, sleep apnea, depression, bilateral shoulder disorder, hypertension, and GERD.  The now service-connected bilateral knee disabilities add another potential basis for awarding service connection.  

As such, the Board finds that a remand is necessary to update the etiological opinions for the claimed stroke residuals, sleep apnea, depression, bilateral shoulder disorder, hypertension, and GERD.  

Increased Rating

The Veteran's most recent VA examination of the thoracic spine and right leg was performed in October 2013.  Since that time, the Veteran contends that his symptoms have worsened to the point where he may require use of a wheelchair.  He also argues that the October 2013 VA examiner did not listen to his contentions and did not appropriately list his limitations due to his thoracic spine disorder and right leg nerve impairment.  He also requested that another VA examiner examine him.

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that the most recent VA examination is too remote and a new examination is warranted.   

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding SSA records and associate them with the claims file.  Any negative response should be documented and associated with the Veteran's electronic claims file.

2.  Forward the Veteran's claims file (including any evidence contained in electronic format) to an appropriate examiner(s), other than the October 2013 VA examiner if possible, for supplemental opinions related to the Veteran's stroke residuals, sleep apnea, depression, bilateral shoulder disorder, hypertension, and GERD.  

The examiner(s) is asked to determine whether it is at least as likely as not (50 percent probability or greater) that:

(a) the Veteran's obesity is caused by or permanently aggravated by the service-connected thoracic spine and bilateral lower extremity disabilities (deformity of the vertebral body and degenerative changes of the thoracic spine as a residual of epidural abscess of the thoracic spine, nerve impairment of the bilateral lower extremities, and bilateral knee disabilities).  

(b) the stroke, sleep apnea, a right and left shoulder disorder, hypertension, and GERD are proximately due to the service-connected thoracic spine and bilateral lower extremity disabilities; or in the alternative, whether they have been permanently aggravated beyond their natural progression by the service-connected thoracic spine and bilateral lower extremity disabilities.  

(c) the pain associated with the service-connected thoracic spine and bilateral lower extremity disabilities aggravated the Veteran's hypertension beyond its natural progression.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

A detailed rationale for any opinion expressed should be provided.

3.  Forward the Veteran's claims file (including any evidence contained in electronic format) to the November 2013 VA examiner, if possible, for a supplemental opinion related to the Veteran's claimed psychiatric disorder (depression).  

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or greater) that:

The Veteran's psychiatric disorder is proximately due to the service-connected thoracic spine and bilateral lower extremity disabilities; or in the alternative, whether it has been permanently aggravated beyond their natural progression by the service-connected thoracic spine and bilateral lower extremity disabilities.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

A detailed rationale for any opinion expressed should be provided.

4.  The AOJ should schedule the Veteran for a VA orthopedic examination to determine the current level of severity of his deformity of the vertebral body and degenerative changes of the thoracic spine as a residual of epidural abscess of the thoracic spine.  If possible, the Veteran should be examined by an examiner other than the October 2013 examiner.  

The claim file, including any evidence contained in electronic format, should be made available to the examiner for their review and the examination report must notate said review.  The examiner is to obtain a history of all current symptoms associated with the Veteran's thoracic spine.  Ranges of motion of the thoracic spine should be obtained with a goniometer and clearly documented in the claim file.  The examination must also include a complete neurological examination of the lower extremities.  The examiner must provide an opinion as to the impact of the service connected deformity of the vertebral body and degenerative changes of the thoracic spine as a residual of epidural abscess of the thoracic spine and impairment of the right leg, residuals of epidural abscess of the thoracic spine on the Veteran's unemployability.

5.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


